Dismissed and Memorandum Opinion filed December 4, 2008







Dismissed
and Memorandum Opinion filed December 4, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00879-CR
____________
 
MARK B. MORRIS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District Court
 Harris County, Texas
Trial Court Cause No. 1162612
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a Aguilty@ plea to possession of a controlled substance.  In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
appellant on September 9, 2008, to confinement for three years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se
notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 4, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson, and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)